Citation Nr: 0828870	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-28 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to February 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim.  

The Board remanded the claim in March 2008 for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  


FINDING OF FACT

The veteran exhibits bilateral hearing loss per VA standards, 
which is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury 



or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  
For certain chronic disorders, such as hearing loss, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran contends that he has bilateral hearing loss as a 
result of exposure to acoustic trauma while aboard an 
aircraft carrier in the Navy.  He asserts that while aboard 
the USS SARATOGA, he was exposed to jet engine noise and 
firing guns.  A lay person is competent to testify about 
symptomatology where, as here with a decrease in hearing, the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence).

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, bilateral 
hearing loss.  An audiometric examination conducted in 
January 1969 revealed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
0
15
10




At the time of the veteran's separation from service, hearing 
in the veteran's left ear was 15/15 on both whispered voice 
(WV) and spoken voice (SV) testing and clinical evaluation of 
his ears and drums was normal.  See January 1973 report of 
medical examination.  

The veteran's service personnel records reveal that he served 
in the Navy with a military occupational specialty (MOS) of 
bodyman, transportation equipment.  These records also show 
that he was qualified as a plane captain in an A7A aircraft 
and that he did serve aboard the USS SARATOGA.  

The post-service medical evidence of record consists only of 
a VA compensation and pension (C&P) audio examination, which 
was conducted in May 2008.  The veteran's claims folder was 
reviewed and the examiner noted that a June 1969 service 
treatment record indicated normal hearing sensitivity, 
bilaterally.  The examiner also noted the January 1973 
service record that indicated hearing was "normal" based on 
the veteran's ability to hear whispered speech at a certain 
distance.  The examiner reported that this form of testing 
cannot be considered reliable, because even severe levels of 
high frequency hearing loss are often not detected by this 
form of test.  Therefore, the examiner found that it was not 
possible to rule out the presence of hearing loss at the time 
of discharge.  

The examiner noted that the results of that day's hearing 
evaluation indicated a non-disabling hearing loss in the 
right ear and that the veteran reported a significant noise 
exposure while in service (small arms fire, heavy artillery, 
helicopters, aircraft engines).  The veteran also reported 
occupational noise exposure following military service 
(planes) and occasional recreational noise exposure 
(lawnmowers, gas powered weed eaters, leaf blowers, power 
tools, chainsaws, skill saws, table saws, hunting, 
motorcycles).  

Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
20
20
20
25
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear, 
both noted at 65 decibels.  The examiner reported that pure 
tone testing indicated normal to mild sensorineural hearing 
loss in the right ear and normal to moderately-severe 
sensorineural hearing loss in the left.  Otoscopy was 
unremarkable and immittance testing indicated bilateral 
normal middle ear function.  Tympanograms were classified as 
Jerger Type A, bilaterally.  Acoustic reflex testing at 
normal sensation levels were present from .5-2kHz and absent 
at 4kHz, bilaterally.  Distortion Product Otoacoustic 
Emission (DPOAE) testing indicated present OAEs at 2kHz 
bilaterally and absent or reduced otoacoustic emissions 3-
4kHz bilaterally.  

The examiner reported under the diagnosis section that in 
accordance with VA regulations, pure tone thresholds for test 
frequencies of 500-4000 Hz revealed normal hearing 
sensitivity in the right ear and normal to moderately-severe 
sensorineural hearing loss in the left ear.  It was the VA 
examiner's opinion that it is at least as likely as not that 
the veteran's current hearing loss is due to noise exposure 
in the military.  

The evidence of record supports the claim service connection 
for bilateral hearing loss.  Both ears exhibited hearing loss 
per VA regulations, as the left ear had an auditory threshold 
in the frequency of 4000 Hertz of 65 decibels, and the right 
ear had a speech recognition score using the Maryland CNC 
Test of 92 percent, which is less than 94 percent.  The VA 
examiner found that it is at least as likely as not that the 
veteran's current hearing loss is due to noise exposure in 
the military.  In light of the foregoing, service connection 
is warranted and the claim for bilateral hearing loss is 
granted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the veteran.


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


